UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22391 Nuveen Build America Bond Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Build America Bond Fund (NBB) December 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.0% (0.9% of Total Investments) $ 5,000 Hartselle, Alabama, General Obligation Bonds, Federally Taxable Build America Bonds, Series 6/20 at 100.00 AA+ $ 4,914,450 2010, 6.200%, 6/01/39 – AGM Insured Arizona – 2.6% (2.3% of Total Investments) Arizona Board of Regents, Univeristy of Arizona, System Revenue Bonds, Build America Taxable 8/20 at 100.00 AA Bonds, Series 2010A, 6.423%, 8/01/35 Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 No Opt. Call Aa2 Total Arizona California – 20.5% (18.6% of Total Investments) California Infrastructure Economic Development Bond Bank, Revenue Bonds, University of No Opt. Call Aa2 California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build 3/20 at 100.00 A2 America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa2 2010B, 6.484%, 11/01/41 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 3/20 at 100.00 A1 2010, 7.950%, 3/01/36 City and County of San Francisco Redevelopment Financing Authority, California, Taxable Tax No Opt. Call A1 Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 Fresno, California, Water System Revenue Bonds, Build America Taxable Bond Series 2010A-2, No Opt. Call A 6.750%, 6/01/40 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AA+ America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured Los Alamitos Unified School District, Orange County, California, General Obligation Bonds, No Opt. Call Aa2 School Facilities Improvement, Build America Taxable Bond Series 2010C, 6.210%, 8/01/35 Los Angeles Community College District, California, General Obligation Bonds, Build America No Opt. Call Aa1 Taxable Bonds, Series 2010, 6.600%, 8/01/42 Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Mulitple No Opt. Call A+ Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA+ Option Bond Trust T0003, 29.407%, 7/01/42 (IF) Napa Valley Unified School District, Napa County, California, General Obligation Bonds, Build No Opt. Call Aa2 America Taxable Bond Series 2010B, 6.507%, 8/01/43 Orange County Sanitation District, California, Wastewater Revenue Bonds, Build America Taxable No Opt. Call AAA Bond Series 2010A, 5.580%, 2/01/40 Pacifica, California, General Obligiation Taxable Pension Bonds, Series 2010, 6.899%, 6/20 at 100.00 AA+ 6/01/30 – AGM Insured San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call AA 2008, Build America Taxable Bond Series 2009C, 7.630%, 8/01/44 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.163%, 11/01/30 (IF) Santa Barbara County, California, Certificates of Participation, Recovery Zone Economic No Opt. Call AA+ Development Taxable Bonds, Series 2010A-2, 6.250%, 12/01/40 Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation No Opt. Call A+ District, Build America Taxable Bonds, Series 2010B, 6.230%, 1/01/29 West Kern Water District, California, Certificates of Participation, Land Acquistion Project, No Opt. Call AA Build America Bonds, Series 10B, 6.720%, 6/01/40 Total California Colorado – 3.3% (3.0% of Total Investments) East Cherry Creek Valley Water and Sanitation District, Arapahoe County, Colorado, Water 11/20 at 100.00 A+ Revenue Bonds, Build America Taxable Bond Series 2010B, 5.820%, 11/15/40 Gunnison County, Colorado, Certificates of Participation, Build America Taxable Bond Series 7/20 at 100.00 AA 2010B, 6.125%, 7/15/40 Mesa State College, Colorado, Auxiliary Facilities Enterprise Revenue Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2010B, 6.746%, 5/15/42 Metropolitan State College of Denver, Colorado, Institutional Enterprise Revenue Bonds, No Opt. Call Aa2 Federally Taxable Build America Bonds, Recovery Zone Eonomic Development Project, Series 2010, 6.000%, 12/01/40 St. Vrain Valley School District RE-1J, Boulder, Larimer and Weld Counties, Colorado, General 12/20 at 100.00 Aa2 Obligation Bonds, Build America Taxable Bond Series 2010B, 5.790%, 12/15/33 Westminster County, Colorado, Water and Wastewater Utility Enterprise Revenue Bonds, Build 12/20 at 100.00 AA America Taxable Bonds, Series 2010, 5.818%, 12/01/30 Total Colorado Connecticut – 1.3% (1.2% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable - Issuer Subsidy Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 Florida – 3.4% (3.1% of Total Investments) Florida Governmental Utilities Authority, North Fort Myers Utility Revenue Bonds, Federally 10/20 at 100.00 A2 Taxable Build America Bonds, Series 2010B, 7.084%, 10/01/40 Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable 6/19 at 100.00 AAA Bonds, Series 2010G, 5.750%, 6/01/35 Lake City, Florida, Utility System Revenue Bonds, Build America Taxable Bonds Series 2010B, 7/20 at 100.00 AA+ 6.175%, 7/01/35 – AGC Insured Orlando Community Redevelopment Agency, Florida, Tax Increment Revenue Bonds, Downtown 9/20 at 100.00 A1 District, Direct Subsidy Build America Table Bond Series 2010B, 7.784%, 9/01/40 Total Florida Georgia – 4.8% (4.3% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 7.9% (7.1% of Total Investments) Chicago Transit Authority, Illinois, Sales and Transfer Tax Receipts Revenue Bonds, Pension No Opt. Call AA Funding Taxable Series 2008A, 6.899%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, 1/20 at 100.00 A1 Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, No Opt. Call A+ 6.725%, 4/01/35 Lakewood, Illinois, General Obligation Bonds, Waterworks & Sewer Alternative Revenue Source, 12/19 at 100.00 AAA Build America Taxable Bond Series 2010A, 6.300%, 12/01/34 Total Illinois Indiana – 4.1% (3.8% of Total Investments) Evansville Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Build America Taxable Bond Series 2010B: 6.960%, 2/01/34 8/20 at 100.00 Aa3 7.210%, 2/01/39 8/20 at 100.00 Aa3 Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6/20 at 100.00 Aaa 5.636%, 6/01/35 Speedway Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Federally Taxable Build No Opt. Call A+ America Bonds, Series 2010A, 6.512%, 2/01/35 Total Indiana Kansas – 0.4% (0.4% of Total Investments) Wallace County, Kansas, General Obligation Bonds, Build America Taxable Series 2010B, No Opt. Call A 6.449%, 9/01/30 Kentucky – 1.1% (1.0% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, 9/20 at 100.00 AA+ Tender Option Bond Trust B002, 29.346%, 9/01/37 – AGM Insured (IF) Louisiana – 3.9% (3.6% of Total Investments) East Baton Rouge Sewage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, 2/20 at 100.00 Aa2 Series 2010B, 6.087%, 2/01/45 Massachusetts – 0.5% (0.5% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call Aaa Bond Trust T0004, 25.356%, 6/01/40 (IF) Michigan – 5.1% (4.6% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2009B, 7.747%, 5/01/39 Jackson Public Schools, Jackson County, Michigan, General Obligation Bonds, Qualified School 5/20 at 100.00 Aa2 Construction Bonds – Taxable Direct Payment, Series 2010B, 6.450%, 5/01/27 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 Baa3 Taxable Turbo Series 2006A, 7.309%, 6/01/34 Monroe, Michigan, Limited Tax General Obligation Bonds, Taxable Recovery Zone Economic Development Bonds, Series 2010: 6.650%, 5/01/27 5/20 at 100.00 A+ 6.800%, 5/01/29 5/20 at 100.00 A+ 7.000%, 5/01/31 5/20 at 100.00 A+ Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, Federally Taxable 5/20 at 100.00 AA Build America Bonds , Series 2010, 6.550%, 5/01/35 Total Michigan Missouri – 0.4% (0.3% of Total Investments) Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue 1/19 at 100.00 A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2009A, 6.890%, 1/01/42 Nebraska – 0.3% (0.3% of Total Investments) District Energy Corporation, Nebraska, Facility Revenue Bonds, Build America Taxable Bonds, 7/20 at 100.00 Aa1 Series 2010B, 5.901%, 7/01/32 Nevada – 1.1% (1.0% of Total Investments) Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally 9/19 at 100.00 AA Taxable Bonds, Series 2009B, 7.800%, 9/01/39 North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build No Opt. Call Aa2 America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 Total Nevada New York – 9.9% (9.0% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series No Opt. Call AAA 2010D, 5.600%, 3/15/40 (UB) Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable No Opt. Call A Bond Series 2010B, 5.850%, 5/01/41 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) No Opt. Call AA+ 5.952%, 6/15/42 No Opt. Call AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.319%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 Total New York North Carolina – 1.4% (1.3% of Total Investments) East Carolina University, North Carolina, General Revenue Bonds, Build America Taxable Bond 10/20 at 100.00 Aa2 Series 2010B, 5.875%, 10/01/35 High Point, North Carolina, Combined Enterprise System Revenue Bonds, Build America Taxable 11/20 at 100.00 AA+ Bonds, Series 2010B, 5.921%, 11/01/35 Total North Carolina Ohio – 4.3% (3.8% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2009B, 6.424%, 2/15/32 Circleville City School District, Pickaway County, Ohio, General Obligation School Facilities 5/20 at 100.00 Aa2 Construction and Improvement Bonds, Build America Taxable Series 2010C, 6.300%, 11/01/40 Franklin County Convention Facilities Authority, Ohio, Lease Revenue Anticipation Bonds, Federally Taxable Direct Payment Build America Bonds, Series 2010: 6.540%, 12/01/36 No Opt. Call AA 6.640%, 12/01/42 No Opt. Call AA Lucas County, Ohio, General Obligation Bonds, Taxable Arena improvement Series 2010, 10/20 at 100.00 Aa2 6.150%, 10/01/40 Madison Local School District, Lake & Geauga Counties, Ohio, General Obligation Bonds, Build 9/20 at 100.00 Aa2 America Taxable Bond Series 2010C, 6.050%, 4/01/42 Mariemont City School District, Hamilton County, Ohio, General Obligation School Improvement 12/20 at 100.00 AA Bonds, Build America Taxable Bonds, Refunding Series 2010B, 6.300%, 12/01/40 Total Ohio Oklahoma – 0.4% (0.4% of Total Investments) Tulsa County Industrial Authority, Oklahoma, Educational Facilities Lease Revenue Bonds, Sand No Opt. Call A Springs Public Schools Project, Federally Taxable Build America Bonds, Series 2010A, 6.129%, 9/01/24 Oregon – 3.0% (2.7% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable 5/20 at 100.00 Aa2 Build America Bonds, Tender Option Bond Trust TN-011, 27.394%, 5/01/35 (IF) (4) Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, No Opt. Call A3 Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 Total Oregon Pennsylvania – 3.5% (3.2% of Total Investments) Haverford Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 3/20 at 100.00 AA+ Federally Taxable Build America Bonds, Series 2010, 6.004%, 3/01/35 – AGC Insured New Castle Sanitation Authority, Lawrence County, Pennsylvania, Sewer Revenue Bonds, Build 6/20 at 100.00 AA+ America Taxable Bonds, Series 2010A, 6.506%, 6/01/41 – AGM Insured Uniontown Area School District, Fayette County, Pennsylvania, General Obligation Bonds, 10/20 at 100.00 Aa3 Federally Taxable Build America Bonds, Series 2010, 6.261%, 10/01/39 Total Pennsylvania South Dakota – 0.4% (0.4% of Total Investments) South Dakota Health and Educational Facilities Authority, Recovery Zone Economic Development 8/20 at 100.00 Aa2 Revenue Bonds, Vocational Education Program, Federally Taxable Series 2010, 6.250%, 8/01/39 Tennessee – 3.2% (2.9% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennesse, No Opt. Call A1 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 Texas – 6.4% (5.8% of Total Investments) Cameron County Regional Mobility Authority, Texas, Vehicle Registration Fee Revenue Bonds, 2/20 at 100.00 AA Federally Taxable Build America Series 2010B, 6.552%, 2/15/36 North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 North Texas Tollway Authority, System Revenue Bonds, Taxble Build America Bond Series 2009B, No Opt. Call A2 6.718%, 1/01/49 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 8/20 at 100.00 AAA 6.038%, 8/01/40 Total Texas Utah – 2.3% (2.1% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America 4/20 at 100.00 AA+ Bonds, Series 2010A, 5.700%, 10/01/40 Midvale Redevelopment Agency, Utah, Tax Increment and Sales Tax Revenue Bonds, Federally 5/20 at 100.00 AA+ Taxable Build America Bonds, Series 2010, 6.250%, 5/01/34 – AGM Insured North Salt Lake, Utah, Sales Tax Revenue Bonds, Build America Taxable Bond Series 2010, 12/19 at 100.00 AA 5.800%, 6/15/30 Total Utah Vermont – 1.0% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds No Opt. Call Aa3 Series 2010, 6.428%, 10/01/44 Virgin Islands – 2.6% (2.4% of Total Investments) Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds Series 2010C, 6.850%, 7/01/35 – AGM Insured Virginia – 2.4% (2.2% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Raod Revenue Bonds, No Opt. Call BBB+ Series 2009D, 7.462%, 10/01/46 – AGC Insured Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 Baa3 Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Total Virginia Washington – 5.1% (4.6% of Total Investments) Auburn, Washington, Limited Tax General Obligation Bonds, Taxable Build America Bonds, Series 6/20 at 100.00 AA 2010B, 6.243%, 12/01/39 Bremerton, Washington, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, No Opt. Call A1 6.129%, 9/01/35 Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, No Opt. Call A1 Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 King County Public Hospital District 1, Washington, Hospital Facilities Revenue Bonds, Valley 6/20 at 100.00 BBB+ Medical Center, Build America Taxable Bonds, Series 2010B, 8.000%, 6/15/40 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America 6/20 at 100.00 Aa3 Taxable Bonds, Series 2010B, 6.347%, 12/01/40 Okanogan County Public Utility District 1, Washington, Electric System Revenue Bonds, Build No Opt. Call A1 America Taxable Bonds – Direct Payment, Series 2010B, 6.046%, 12/01/40 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America No Opt. Call Aa2 Bonds, Tender Option Bond Trust T0001, 24.089%, 2/01/40 (IF) (4) Total Washington Wyoming – 0.4% (0.4% of Total Investments) University of Wyoming, Facilities Improvement Revenue Bonds, Build America Taxable Bond Series 6/20 at 100.00 Aa2 2010C, 5.800%, 6/01/30 $ 540,400 Total Long-Term Investments (cost $552,819,548) – 108.0% Short-Term Investments – 2.1% (1.9% of Total Investments) South Carolina – 2.1% (1.9% of Total Investments) $ 10,000 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call Aa2 Variable Rate Demand Obligations, Build America Taxable Series 2010C, 6.454%, 1/01/50 (UB) (5) Total Short-Term Investments (cost $10,021,460) Total Investments (cost $562,841,008) – 110.1% Floating Rate Obligations – (5.1)% Borrowings – (8.8)% (6) Other Assets Less Liabilities – 3.8% (7) Net Assets – 100% $ 498,897,877 Investments in Derivatives Forward Swaps outstanding at December 31, 2010: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 3.778% Semi-Annually 2/17/12 2/17/40 Morgan Stanley Receive 3-Month USD-LIBOR 4.435% Semi-Annually 2/24/12 2/24/40 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Short-Term Investments — 10,555,800 — Derivatives: Forward Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). During the period ended December 31, 2010, the Fund recognized no significant transfers to/from Level 1, Level 2, or Level 3. Derivative Instruments and Hedging Activities The Fund records derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Fund's investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. The following table presents the fair value of all derivative instruments held by the Fund as of December 31, 2010, the location of these instruments on the Statement of Assets and Liabilities, and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying Derivative Asset Derivatives Liability Derivatives Risk Exposure Instrument Location Value Location Value Interest Rate Forward Swaps Unrealized appreciation Unrealized depreciation on forward swaps* on forward swaps* * Represents cumulative unrealized appreciation (depreciation) of swap contracts as reported on the Portfolio of Investments. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing certain gains and losses on investment transactions and the treatment of inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At December 31, 2010, the cost of investments (excluding investments in derivatives) was $537,220,521. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) at December 31, 2010, were as follows: Gross unrealized: Appreciation $ 3,955,565 Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Borrowings as a percentage of Total Investments is 8.0%. Other Assets Less Liabilities includes Value and/or Unrealized Appreciation (Depreciation) of derivative instruments as noted in Investments in Derivatives. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Build America Bond Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateMarch 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateMarch 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateMarch 1, 2011
